Citation Nr: 0810083	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  05-21 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active service from June 1965 until June 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.  

The veteran also previously made claims for erectile 
dysfunction, retinopathy, tinnitus, major depression, and 
bilateral lower extremity neuropathy.  The bilateral lower 
extremity neuropathy claim was granted in a September 2003 
rating decision, with a 10 percent evaluation, which also 
denied the claims for erectile dysfunction, retinopathy, 
hearing loss, tinnitus, and depression.  The veteran filed a 
notice of disagreement in November 2003, for his claims of 
erectile dysfunction, retinopathy, hearing loss, tinnitus, 
depression, and his 10 percent evaluation for bilateral lower 
extremity neuropathy.  Service connection for erectile 
dysfunction was granted in November 2004, with a 
noncompensable evaluation and no notice of disagreement was 
filed.  He was sent a statement of the case in March 2005; 
however, the claims for service connection for retinopathy, 
major depression, and the rating for bilateral lower 
extremity neuropathy were not perfected by a substantive 
appeal, such as with the filing of a VA Form 9.  In fact, on 
his substantive appeal, he limited the appeal to the denial 
of service connection for a hearing loss.  Since those issues 
have not been perfected on appeal, they are not currently 
before the Board.  


FINDING OF FACT

The veteran's hearing loss was not incurred in or aggravated 
by active military service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.385 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
This notice was provided in July 2006 and the claim was 
readjudicated.  Thus, the veteran has not been prejudiced 
from the untimely notice.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in May 2003 that fully addressed 
all four notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The veteran submitted statements.  The 
appellant was afforded a VA medical examination in January 
2005.  

The veteran has argued, in his November 2007 Informal hearing 
presentation, that he should be provided another VA 
examination because his examiner had not been able to resolve 
the etiology of his hearing loss without resorting to 
speculation.  The veteran was provided a VA examination in 
January 2005.  

VA is only required to provide a medical examination if, 
after taking into account all of the information and medical 
or lay evidence, the evidence is insufficient for a decision 
to be made on a claim.  38 U.S.C.A. § 5103(d)(2).  There is 
no duty on the part of VA to provide a medical examination, 
because as in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003), the veteran has been advised of the need to submit 
competent medical evidence indicating that he has the 
disorder in question and further substantiating evidence 
suggestive of a linkage between his active service and the 
current disorders.  The veteran has not done so, and no 
evidence thus supportive has otherwise been obtained. Here, 
as in Wells, the record in its whole, after due notification, 
advisement, and assistance to the veteran under the VCAA, 
does not contain competent evidence to suggest that the 
disorders are related to the veteran's military service.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any other additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Applicable Law
 
The veteran seeks service connection for bilateral hearing 
loss, essentially claiming that his hearing loss developed 
due to service.  

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service 
connection may also be granted for certain chronic diseases, 
such as sensorineural hearing loss, when such disease is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  That an injury or event 
occurred in service alone is not enough.  There must be 
chronic disability resulting from that injury or event.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection can also be found 
for any disease diagnosed after discharge, if all the 
evidence establishes it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Merits of the Claim

The veteran is currently diagnosed with bilateral hearing 
loss, as indicated in his January 2005 VA examination.  He 
essentially contends that it developed due to noise exposure 
he experienced working with guns and performing his fire-
related duties in service, as indicated in his May 2005 VA 
Form 9.

The veteran's service medical records indicate that he had 
normal hearing, in June 1965.  His June 1969 separation 
examination found his ears to be normal and his hearing to be 
normal under a whispered voice examination.  The service 
medical records do not indicate any complaints of or 
treatment for hearing loss.

The veteran's medical records do not indicate any complaints 
of or treatment for hearing loss for decades following 
service.  VA outpatient treatment records generally indicate 
treatment for hearing loss, as well as support in the use of 
his hearing aid.  A May 2002 VA outpatient treatment record 
noted the veteran's complaint of longstanding hearing loss 
and tinnitus, since approximately 1970.  The veteran denied 
ear pain or problems, as well as dizziness.  He also reported 
a history of noise exposure in the Navy.  The examiner found 
the right ear to have hearing within normal limits, with 
excellent speech discrimination.  The left ear had mild to 
profound sensorineural hearing loss, with a fair speech 
discrimination score.  The examiner also noted a negative 
Stenger at 1-4K Hertz, type A tympanogram in both ears.  
There was absent AR's with a probe in the ear.

An ear nose throat VA outpatient treatment record from August 
2002 followed up on the veteran's asymmetric hearing loss. 
The veteran reported hearing loss for 33 years, as well as 
his service around gunfire and grenades in Vietnam. He did 
not recall any event to cause bleeding.  He denied dysphagia, 
odynophagia, otalgia, otorrhea, and popping in his ear.  

The examiner found tympanic membranes intact in both ears and 
his external auditory canals were clean with a mildly 
pinkened mucosa bony junction.  Neither ear had middle ear 
effusion.  His nose had inflamed mucosa and his septum was 
midline.  His OC/OP had no masses or lesions.  His right ear 
hearing was within normal limits, with an excellent speech 
discrimination score.  He had mild to profound sensorineural 
hearing loss with fair speech discrimination score in the 
left ear.  He had a negative Stenger at 1-4 Hz, type A 
tympanograms in both ears, and absent AR's with probe in the 
right ear.  The veteran was assessed with allergic rhinitis 
and longstanding asymmetric hearing loss.  

A VA audiology consult was provided in October 2003.  The 
veteran had been referred to audiology to determine the 
etiology of his hearing loss.  The veteran insisted his 
hearing loss began in service.  He had trouble with speech 
understanding, tinnitus, and dizziness.  

The audiologist found his right ear hearing to be within 
normal limits, with a mild drop at 2000 Hz.  He had an 
excellent speech score and type C tympanogram.  His left ear 
had mild to profound sensorineural hearing loss and a fair 
speech score.  He had a type A tympanogram.  The results were 
consistent with VA's 2002 results.  The audiologist noted 
that there were too many medical issues to state with 
certainty what caused his hearing loss.

The veteran reported, in a November 2003 VA outpatient 
treatment record, that he had to discontinue his work as a 
telemarketer due to the severity of his tinnitus. He also 
reported some vertiginous episodes in which he might lose 
balance of intermittent schedule, which he described as 
"like he's on a ship."  He did not report otorrhea, 
frequent infection, or surgery.  His tympanic membrane was 
clear in both ears and he had no middle ear effusion.  The 
right ear had insufflation of a mildly retracted tympanic 
membrane.  The veteran had mild to profound sensorineural 
hearing loss of the left ear, with a discrimination of 72 
percent, as opposed to 92 percent in the right ear.  The 
examiner found asymmetric sensorineural hearing loss in the 
left ear and eustachian tube dysfunction.  

A February 2004 VA outpatient treatment record found the 
veteran to have right ear hearing within normal limits with a 
mild drop at 2000 Hz.  He had an excellent speech score and 
type C tympanogram.  The left ear had mild to profound 
sensorineural hearing loss, a fair speech score, and a type A 
tympanogram.  The examiner noted that the results were 
consistent with the veteran's 2002 records and that there 
were too many medical issues to state with certainty what 
caused his hearing loss.  An MRI was compared to a similar 
October 2002 study.  No structural abnormalities were noted 
and there was no evidence of a CP angle tumor.  The examiner 
found a normal study with no change since October 2002.  The 
veteran was assessed with asymmetric hearing loss.

An August 2004 VA outpatient treatment record found the 
veteran to have a normal right ear external auditory canal 
and tympanic membrane.  The left ear had a normal external 
auditory canal, with Q-tip changes in the tympanic membrane, 
consisting of a small abrasion anteroinferior.  His right ear 
had hearing within normal limits, excellent discrimination, 
and a type A tympanogram.  The left ear had mild, sloping to 
profound sensorineural hearing loss, poor discrimination, and 
a type A tympanogram.  His hearing was essentially unchanged 
since 2003, with a discrimination decline since his last 
evaluation.  

An audio VA examination was provided to the veteran in 
January 2005.  The veteran complained of constant tinnitus 
and poor speech understanding in the left ear.  He had 
difficulty with background noise and crowded rooms.  He 
reported noise exposure in service, including combat noise 
and working on testing and repairing "big guns" on his 
ship.  

The examiner noted that the veteran had tinnitus and that his 
hearing loss and tinnitus may not share the same etiology.  
The etiology of the tinnitus was likely acoustic trauma in 
the service.  However, the examiner noted that too many 
medical conditions were present to state with certainty the 
cause of the left ear hearing loss.  His middle ear pressure 
and compliance were within normal limits for both ears.

The examiner tested the veteran's hearing and found his right 
ear hearing to be within normal limits, to have an excellent 
speech score, and a type A tympanogram.  His right ear 
hearing was found to be clinically normal.  The left ear 
indicated a mild to profound sensorineural hearing loss, poor 
speech score, and a type A tympanogram.  His left ear had 
moderately severe to severe sensorineural hearing loss and 
gradually sloping.  The results were consistent with his 
August 2004 findings.

The examiner noted that the veteran had complained of 
tinnitus since service, as well as the potentiality that his 
hearing had deteriorated since then.  The veteran had been 
provided a whisper test upon separation, which was noted to 
be notorious for missing high frequency hearing loss.  
However, the examiner noted that the veteran's unilateral 
hearing loss in the left ear was suggestive of the 
involvement of other factors, in addition to acoustic trauma, 
in the deterioration of his left ear hearing.  The examiner 
was unable to resolve the issue of the etiology of the 
veteran's hearing loss without resorting to mere speculation.  
The examiner then noted the veteran's history of noise 
exposure and that he has a variety of medical conditions. 

Although the veteran clearly has hearing loss, no medical 
opinions are in the evidence of record to support his claim 
that it was caused by any inservice activities.  The first 
medical record of the veteran's hearing loss was not until 
many years after service.  Additionally, multiple VA 
examiners, including the one that performed his January 2005 
VA examination found that, considering the veteran's many 
medical problems, they could not state with certainty what 
caused his hearing loss.  The January 2005 VA examiner also 
specifically stated that he was unable to resolve the issue 
of etiology without resorting to speculation.  

For the Board to conclude that the appellant's disorder had 
its origin during military service in these circumstances 
would be speculation, and the law provides that service 
connection may not be based on resort to speculation or 
remote possibility. 38 C.F.R. § 3.102; Stegman v. Derwinski, 
3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 
33 (1993). It has been observed that statements from doctors 
which are inconclusive as to the origin of a disease can not 
be employed as suggestive of a linkage between the current 
disorder and the claimed incident of military service. Warren 
v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. 
App. 104, 145-6 (1993).   Furthermore, the January 2005 VA 
examiner also noted that the asymmetrical nature of the 
veteran's disorder suggested that other factors in addition 
to acoustic trauma may have been involved in the 
deterioration of his hearing in the left ear.  That finding 
indicates that more than the veteran's claimed in-service 
noise exposure was involved in causing his hearing loss.

The veteran also failed to support his claim by not providing 
medical evidence demonstrating a nexus between his current 
disability and service, although he was advised of the 
necessity of such evidence.  A claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by VA. 38 U.S.C.A. § 5107(a).  

The only evidence provided as to the veteran's claim are his 
statements that he had decreased hearing acuity due to 
service.  Although the veteran can provide testimony as to 
his own experiences and observations, the factual question of 
if the veteran's hearing loss can be attributed to his in-
service experiences is a medical question, requiring a 
medical expert.  The Board does not dispute the veteran's 
belief that his hearing loss is connected to his time in 
service; however, the veteran's opinion cannot be used as the 
competent medical evidence necessary to support his claim.  
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  38 C.F.R. 
§ 3.159.  The veteran does not have the requisite special 
medical knowledge necessary for such opinion evidence.  

As the evidence of record is against the claim, the benefit 
of the doubt rule does not apply. Gilbert v. Derwinski, 1 
Vet.App. 49, 58 (1991). The veteran's claim for service 
connection for bilateral hearing loss is denied. 






ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


